DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/16/21 has been entered.
 
Response to Amendment

Applicant's Amendment and Response filed 3/16/21 has been entered and made of record. This application contains 10 pending claims. 
Claims 1, 3-6, 8 and 10 have been amended.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and 6 have been considered but are moot because the new ground of rejection does not rely on any reference applied in 
Furthermore, applicant’s representative argued that the DEPFET transistor is manufactured on a completely depleted substrate. 
However, the specification does not define as such argument. A broadest reasonable interpretation, the DEPFET transistor can be a transistor (FET) to be in the depletion mode or the transistor have a depletion layer or manufactured on a completely depleted substrate.

	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 5 and 8-9, as best understood, is/are rejected under 35 U.S.C. 103 as being unpatentable over Liu, and further in view of Mikalo et al. (US 20170336467 hereinafter Mikalo).

Regarding to claim 1, Liu discloses a time dependent dielectric breakdown (TDDB) test structure (fig. 1-2 and 5), comprising: 
a plurality of test units connected in parallel between a constant voltage and a ground (fig. 1-2 and 5 shows a plurality of test unit connected in parallel shows , wherein each of the plurality of test units comprises: 
a dielectric test sample (fig. 1[11]) connected to the constant voltage (fig. 1[18); and 
a current restraint circuit (fig. 1[13]), connected between the dielectric test sample (fig. 1[11]) and the ground (fig. 1[19]), configured to restrain a breakdown current from flowing on the dielectric test sample (abstract discloses the resistor that connects in series with the capacitor (sample) for current limiting which indicates the resistor function as a current restrain circuit) after the constant voltage has broken the dielectric test sample, 
wherein the dielectric test sample is still directly connected to the constant voltage after the constant voltage has broken the dielectric test sample (the resistor 13 remains in the test circuit thus the test sample is still directly connected to the constant voltage after the constant voltage has broken the dielectric test sample). 
Liu discloses the plurality of test units connected in parallel between a V+ and V- instead of between constant voltage and a ground. However, it would be obvious to a have V- at zero or ground is merely a matter of design choice.
Therefore at the time before the effective filing date, it would be obvious to a person having an ordinary skill in the art to have the test sample placed between a constant voltage and ground as a matter of choice without any unexpected results.
Liu does not disclose comprising at least one depleted field effect (DEPFET) transistor.

Therefore at the time before the effective filing date, it would be obvious to a person having an ordinary skill in the art to have the test the semiconductor device as a DEPFET as a matter of intended used. 

Regarding to claim 2, Liu in view of Mikalo discloses the TDDB test structure of claim 1, wherein when the constant voltage is positive (SMU+), the plurality of test units is a plurality of N-type test units (col. 1 lines 23-32 discloses to test the TDDB of dielectric layer in a wafer in chip manufacture process which is semiconductor). 
Liu discloses TDDB testing of semiconductor chip at wafer level, Mikalo discloses testing transistor. However, Liu discloses does not disclose the plurality of test units is a plurality of N-type test units.
It is well known in the art that semiconductor such as transistor either n-type or p-type. Inherently for n-type transistor the constant voltage has to be positive and vice versa.
Therefore at the time before the effective filing date, it would be obvious to a person having an ordinary skill in the art to have the test sample (semiconductor device) as n-type test unit; since n-type or p-type is a matter of intended use.


Regarding to claim 5, Liu in view of Mikalo discloses the TDDB test structure of claim 1, except wherein when the constant voltage is negative, the plurality of test units is a plurality of P-type test units. 
Liu discloses TDDB testing of semiconductor chip at wafer level, Mikalo discloses testing transistor. However, Liu in view of Mikalo does not disclose the plurality of test units is a plurality of P-type test units.
It is well known in the art that semiconductor such as transistor either n-type or p-type. Inherently for n-type transistor the constant voltage has to be positive and vice versa.
Therefore at the time before the effective filing date, it would be obvious to a person having an ordinary skill in the art to have the test sample as p-type test unit since n-type or p-type is a matter of intended use and inherently, the voltage forcing to perform TDDB being negative for p-type.

Regarding to claim 8, Liu discloses a time dependent dielectric breakdown (TDDB) test method (fig. 1-2 and 5), comprising: 
connecting a plurality of test units in parallel between a constant voltage and a ground (fig. 1-2 and 5 shows a plurality of test unit connected in parallel shows each test unit between a constant voltage and col. 4 lines 3-4 discloses “specific voltage Vs is provided to the test device by the SMU” between 18 and 19); and 
measuring a current-time curve between the constant voltage and the ground to read a plurality of breakdown times corresponding to the plurality of test units (fig. 3 and col 1- lines 33-53);
wherein the plurality of test units comprises a plurality of dielectric test samples, and one of the plurality of dielectric test samples is still directly connected to the constant voltage after the constant voltage has broken the one of the plurality of dielectric test samples (the resistor 13 remains in the test circuit thus the test sample is still directly connected to the constant voltage after the constant voltage has broken the dielectric test sample). 
Liu discloses the plurality of test units connected in parallel between a V+ and V- instead of between constant voltage and a ground. However, It would be obvious to a have V- at zero or ground is merely a matter of design choice.
Therefore at the time before the effective filing date, it would be obvious to a person having an ordinary skill in the art to have the test sample placed between a constant voltage and ground as a matter of choice without any unexpected results.
Liu does not disclose wherein each of the plurality of test units comprises at least one depleted field effect (DEPFET) transistor.
Mikalo discloses a test structure for a semiconductor device for high voltage stress test (paragraph 12). Claim 20 discloses the semiconductor to be a fully depleted silicon-on-insulator field effect transistor.
Therefore at the time before the effective filing date, it would be obvious to a person having an ordinary skill in the art to have the test the semiconductor device as a DEPFET as a matter of intended used. 

Regarding to claim 9, Liu in view of Mikalo discloses the TDDB test method of claim 8, wherein the method further comprises: restraining one of a plurality of breakdown currents from flowing on one of the plurality of dielectric test samples after the constant voltage has broken the one of the plurality of dielectric test samples (fig. 1 shows [13] for restraining current flowing from dielectric test sample 11). 


Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liu in view of Mikalo as applied to claim 9 above, and further in view of Kim.

Regarding to claim 10, Liu in view of Mikalo discloses the TDDB test method of claim 9, except, the at least one DEPFET transistor is turned off after the constant voltage has broken one of the plurality of dielectric test samples, to restrain the breakdown current from flowing on one of the plurality of dielectric test samples.
Kim discloses a TDDB testing of a MOS capacitor including a transistor and Col. 5 lines 20-26 discloses the transistor turn off to restrain the current flowing through the transistor.
Therefore at the time before the effective filing date, it would be obvious to a person having an ordinary skill in the art to incorporate Kim in order to shorten a time period required for a test as well as a time period for using a measuring equipment required for the test and reduce a measuring cost.

Claims 1-2, 5 and 8-9, as best understood, can be rejected under 35 U.S.C. 103 as being unpatentable over Liu, and further in view of Stuber et al. (US 20070069291 hereinafter Stuber).

Regarding to claim 1, Liu discloses a time dependent dielectric breakdown (TDDB) test structure (fig. 1-2 and 5), comprising: 
a plurality of test units connected in parallel between a constant voltage and a ground (fig. 1-2 and 5 shows a plurality of test unit connected in parallel shows each test unit between a constant voltage and col. 4 lines 3-4 discloses “specific voltage Vs is provided to the test device by the SMU” between 18 and 19), wherein each of the plurality of test units comprises: 
a dielectric test sample (fig. 1[11]) connected to the constant voltage (fig. 1[18); and 
a current restraint circuit (fig. 1[13]), connected between the dielectric test sample (fig. 1[11]) and the ground (fig. 1[19]), configured to restrain a breakdown current from flowing on the dielectric test sample (abstract discloses the resistor that connects in series with the capacitor (sample) for current limiting which indicates the resistor function as a current restrain circuit) after the constant voltage has broken the dielectric test sample, 
wherein the dielectric test sample is still directly connected to the constant voltage after the constant voltage has broken the dielectric test sample (the resistor 13 remains in the test circuit thus the test sample is still directly connected to the constant voltage after the constant voltage has broken the dielectric test sample). 
plurality of test units connected in parallel between a V+ and V- instead of between constant voltage and a ground. However, it would be obvious to a have V- at zero or ground is merely a matter of design choice.
Therefore at the time before the effective filing date, it would be obvious to a person having an ordinary skill in the art to have the test sample placed between a constant voltage and ground as a matter of choice without any unexpected results.
Liu does not disclose comprising at least one depleted field effect (DEPFET) transistor.
Stuber discloses a tddb test of transistor (paragraphs 230-232). Paragraphs 0011, 17 discloses a depletion mode transistor.
Therefore at the time before the effective filing date, it would be obvious to a person having an ordinary skill in the art to have the test the semiconductor device as a DEPFET as a matter of intended used. 

Regarding to claim 2, Liu in view of Stuber discloses the TDDB test structure of claim 1, wherein when the constant voltage is positive (SMU+), the plurality of test units is a plurality of N-type test units (col. 1 lines 23-32 discloses to test the TDDB of dielectric layer in a wafer in chip manufacture process which is semiconductor). 
Liu discloses TDDB testing of semiconductor chip at wafer level, Stuber discloses testing transistor. However, Liu discloses does not disclose the plurality of test units is a plurality of N-type test units.

Therefore at the time before the effective filing date, it would be obvious to a person having an ordinary skill in the art to have the test sample (semiconductor device) as n-type test unit; since n-type or p-type is a matter of intended use.


Regarding to claim 5, Liu in view of Stuber discloses the TDDB test structure of claim 1, except wherein when the constant voltage is negative, the plurality of test units is a plurality of P-type test units. 
Liu discloses TDDB testing of semiconductor chip at wafer level, Stuber discloses testing transistor. However, Liu in view of Stuber does not disclose the plurality of test units is a plurality of P-type test units.
It is well known in the art that semiconductor such as transistor either n-type or p-type. Inherently for n-type transistor the constant voltage has to be positive and vice versa.
Therefore at the time before the effective filing date, it would be obvious to a person having an ordinary skill in the art to have the test sample as p-type test unit since n-type or p-type is a matter of intended use and inherently, the voltage forcing to perform TDDB being negative for p-type.

Regarding to claim 8, Liu discloses a time dependent dielectric breakdown (TDDB) test method (fig. 1-2 and 5), comprising: 
connecting a plurality of test units in parallel between a constant voltage and a ground (fig. 1-2 and 5 shows a plurality of test unit connected in parallel shows each test unit between a constant voltage and col. 4 lines 3-4 discloses “specific voltage Vs is provided to the test device by the SMU” between 18 and 19); and 
measuring a current-time curve between the constant voltage and the ground to read a plurality of breakdown times corresponding to the plurality of test units (fig. 3 and col 1- lines 33-53);
wherein the plurality of test units comprises a plurality of dielectric test samples, and one of the plurality of dielectric test samples is still directly connected to the constant voltage after the constant voltage has broken the one of the plurality of dielectric test samples (the resistor 13 remains in the test circuit thus the test sample is still directly connected to the constant voltage after the constant voltage has broken the dielectric test sample). 
Liu discloses the plurality of test units connected in parallel between a V+ and V- instead of between constant voltage and a ground. However, It would be obvious to a have V- at zero or ground is merely a matter of design choice.
Therefore at the time before the effective filing date, it would be obvious to a person having an ordinary skill in the art to have the test sample placed between a constant voltage and ground as a matter of choice without any unexpected results.
Liu does not disclose wherein each of the plurality of test units comprises at least one depleted field effect (DEPFET) transistor.

Therefore at the time before the effective filing date, it would be obvious to a person having an ordinary skill in the art to have the test the semiconductor device as a DEPFET as a matter of intended used. 

Regarding to claim 9, Liu in view of Stuber discloses the TDDB test method of claim 8, wherein the method further comprises: restraining one of a plurality of breakdown currents from flowing on one of the plurality of dielectric test samples after the constant voltage has broken the one of the plurality of dielectric test samples (fig. 1 shows [13] for restraining current flowing from dielectric test sample 11). 


Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liu in view of Stuber as applied to claim 9 above, and further in view of Kim.

Regarding to claim 10, Liu in view of Stuber discloses the TDDB test method of claim 9, except, the at least one DEPFET transistor is turned off after the constant voltage has broken one of the plurality of dielectric test samples, to restrain the breakdown current from flowing on one of the plurality of dielectric test samples.

Therefore at the time before the effective filing date, it would be obvious to a person having an ordinary skill in the art to incorporate Kim in order to shorten a time period required for a test as well as a time period for using a measuring equipment required for the test and reduce a measuring cost.

Claims 1-2, 5 and 8-9, as best understood, can be rejected under 35 U.S.C. 103 as being unpatentable over Liu, and further in view of Yamamoto (US 20170336467 hereinafter Yamamoto).

Regarding to claim 1, Liu discloses a time dependent dielectric breakdown (TDDB) test structure (fig. 1-2 and 5), comprising: 
a plurality of test units connected in parallel between a constant voltage and a ground (fig. 1-2 and 5 shows a plurality of test unit connected in parallel shows each test unit between a constant voltage and col. 4 lines 3-4 discloses “specific voltage Vs is provided to the test device by the SMU” between 18 and 19), wherein each of the plurality of test units comprises: 
a dielectric test sample (fig. 1[11]) connected to the constant voltage (fig. 1[18); and 
a current restraint circuit (fig. 1[13]), connected between the dielectric test sample (fig. 1[11]) and the ground (fig. 1[19]), configured to restrain a breakdown current from flowing on the dielectric test sample (abstract discloses the resistor that connects in series with the capacitor (sample) for current limiting which indicates the resistor function as a current restrain circuit) after the constant voltage has broken the dielectric test sample, 
wherein the dielectric test sample is still directly connected to the constant voltage after the constant voltage has broken the dielectric test sample (the resistor 13 remains in the test circuit thus the test sample is still directly connected to the constant voltage after the constant voltage has broken the dielectric test sample). 
Liu discloses the plurality of test units connected in parallel between a V+ and V- instead of between constant voltage and a ground. However, it would be obvious to a have V- at zero or ground is merely a matter of design choice.
Therefore at the time before the effective filing date, it would be obvious to a person having an ordinary skill in the art to have the test sample placed between a constant voltage and ground as a matter of choice without any unexpected results.
Liu does not disclose comprising at least one depleted field effect (DEPFET) transistor.
Yamamoto discloses a tddb test or a semiconductor device (paragraph 0009). Fig. 9 shows the semiconductor included a depletion layer.
Therefore at the time before the effective filing date, it would be obvious to a person having an ordinary skill in the art to have the test the semiconductor device as a DEPFET as a matter of intended used. 

Regarding to claim 2, Liu in view of Yamamoto discloses the TDDB test structure of claim 1, wherein when the constant voltage is positive (SMU+), the plurality of test units is a plurality of N-type test units (col. 1 lines 23-32 discloses to test the TDDB of dielectric layer in a wafer in chip manufacture process which is semiconductor). 
Liu discloses TDDB testing of semiconductor chip at wafer level, Yamamoto discloses testing n-type transistor (fig. 9). However, Liu discloses does not disclose the plurality of test units is a plurality of N-type test units.
It is well known in the art that semiconductor such as transistor either n-type or p-type. Inherently for n-type transistor the constant voltage has to be positive and vice versa.
Therefore at the time before the effective filing date, it would be obvious to a person having an ordinary skill in the art to have the test sample (semiconductor device) as n-type test unit; since n-type or p-type is a matter of intended use.


Regarding to claim 5, Liu in view of Yamamoto discloses the TDDB test structure of claim 1, except wherein when the constant voltage is negative, the plurality of test units is a plurality of P-type test units. 
Liu discloses TDDB testing of semiconductor chip at wafer level, Yamamoto discloses testing transistor. However, Liu in view of Yamamoto does not disclose the plurality of test units is a plurality of P-type test units.

Therefore at the time before the effective filing date, it would be obvious to a person having an ordinary skill in the art to have the test sample as p-type test unit since n-type or p-type is a matter of intended use and inherently, the voltage forcing to perform TDDB being negative for p-type.

Regarding to claim 8, Liu discloses a time dependent dielectric breakdown (TDDB) test method (fig. 1-2 and 5), comprising: 
connecting a plurality of test units in parallel between a constant voltage and a ground (fig. 1-2 and 5 shows a plurality of test unit connected in parallel shows each test unit between a constant voltage and col. 4 lines 3-4 discloses “specific voltage Vs is provided to the test device by the SMU” between 18 and 19); and 
measuring a current-time curve between the constant voltage and the ground to read a plurality of breakdown times corresponding to the plurality of test units (fig. 3 and col 1- lines 33-53);
wherein the plurality of test units comprises a plurality of dielectric test samples, and one of the plurality of dielectric test samples is still directly connected to the constant voltage after the constant voltage has broken the one of the plurality of dielectric test samples (the resistor 13 remains in the test circuit thus the test sample is still directly connected to the constant voltage after the constant voltage has broken the dielectric test sample). 
plurality of test units connected in parallel between a V+ and V- instead of between constant voltage and a ground. However, It would be obvious to a have V- at zero or ground is merely a matter of design choice.
Therefore at the time before the effective filing date, it would be obvious to a person having an ordinary skill in the art to have the test sample placed between a constant voltage and ground as a matter of choice without any unexpected results.
Liu does not disclose wherein each of the plurality of test units comprises at least one depleted field effect (DEPFET) transistor.
Yamamoto discloses a tddb test or a semiconductor device (paragraph 0009). Fig. 9 shows the semiconductor included a depletion layer.
Therefore at the time before the effective filing date, it would be obvious to a person having an ordinary skill in the art to have the test the semiconductor device as a DEPFET as a matter of intended used. 

Regarding to claim 9, Liu in view of Yamamoto discloses the TDDB test method of claim 8, wherein the method further comprises: restraining one of a plurality of breakdown currents from flowing on one of the plurality of dielectric test samples after the constant voltage has broken the one of the plurality of dielectric test samples (fig. 1 shows [13] for restraining current flowing from dielectric test sample 11). 


Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liu in view of Yamamoto as applied to claim 9 above, and further in view of Kim.

Regarding to claim 10, Liu in view of Yamamoto discloses the TDDB test method of claim 9, except, the at least one DEPFET transistor is turned off after the constant voltage has broken one of the plurality of dielectric test samples, to restrain the breakdown current from flowing on one of the plurality of dielectric test samples.
Kim discloses a TDDB testing of a MOS capacitor including a transistor and Col. 5 lines 20-26 discloses the transistor turn off to restrain the current flowing through the transistor.
Therefore at the time before the effective filing date, it would be obvious to a person having an ordinary skill in the art to incorporate Kim in order to shorten a time period required for a test as well as a time period for using a measuring equipment required for the test and reduce a measuring cost.


Allowable Subject Matter
Claims 3-4 and 6-7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Regarding to claim 3, the prior arts of record, alone or in combination, alone or in combination, do not fairly teach or suggest “wherein the at least one DEPFET transistor comprises a drain connected to the dielectric test sample, a gate connected to the ground, a base connected to the ground, and a source, and the current restraint circuit further comprises: a resistor connected between the source of the at least one DEPFET transistor and the ground; wherein a cross voltage of the resistor caused by the breakdown current is greater than an absolute of a total threshold voltage of the at least one DEPFET transistor” including all of the limitations of the base claim and any intervening claims. 

Claim 4 is objected for further limit claim 3.

Regarding to claim 6, the prior arts of record, alone or in combination, alone or in combination, do not fairly teach or suggest “wherein the at least one DEPFET transistor comprises a drain connected to the ground, a source, a gate connected to the dielectric test sample, and a base connected to the dielectric test sample, and the current restraint circuit further comprises: a resistor connected to between the source of the at least one DEPFET transistor and the dielectric test sample; wherein a cross voltage of the resistor caused by the breakdown current is greater than an absolute of a total threshold voltage of the at least one DEPFET transistor” including all of the limitations of the base claim and any intervening claims. 

Claim 7 is objected for dependent upon claim 6. 

Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to SON T LE whose telephone number is (571)270-5818.  The examiner can normally be reached on M to F, 7AM - 4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Meier can be reached on (571)272-2149.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/SON T LE/Primary Examiner, Art Unit 2863